Appeal from an order of the Family Court of Otsego County (Estes, J.), entered April 17, 1992, which granted petitioner’s application, in a proceeding pursuant to Social Services Law § 384-b, to adjudicate Isaac A. a permanently neglected child, and terminated respondent’s parental rights.
Contrary to respondent’s contention, petitioner proved by clear and convincing evidence that Isaac A. was permanently neglected. The record reveals that petitioner satisfied the statutory requirement that it make a diligent effort to encourage and strengthen the parental relationship, and that despite this effort respondent failed to take steps to provide for the future of her child although physically and financially able to do so (Social Services Law § 384-b [7] [a]).
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the order is affirmed, without costs.